Citation Nr: 1534195	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This appeal  to the Board of Veterans' Appeals (Board) arose  from an August 2007 rating decision in which the RO denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  In July 2008, the Veteran filed a notice of disagreement.  In February 2011, the RO issued a statement of the case (SOC), and in March 2011, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In November 2014, the RO issued a supplemental statement of the case (SSOC) which reflects the continued denial of the claims.

In a February 2011 Decision Review Officer (DRO) decision, the RO granted service connection for PTSD.  As such, only the claims for service connections forth on the title page remain before the Board.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Boards review of the claims file reveals that additional AOJ action on these claims is warranted. 

The Veteran appeals the denial of his claims for service connection for bilateral hearing loss and tinnitus.  He has reported that he was exposed to loud noises during his service, to include during his time in Vietnam, and that his hearing has been deteriorating ever since (See Veteran's August 2006 Claim).

The Veteran's service treatment records contain audiology test results from his entrance examination in December 1967 and his separation examination in November 1969.  In a January 2011 VA examination, the Veteran underwent audiometric testing in connection with his claim.  The VA examiner concluded that the Veteran has a current hearing loss disability, that the Veteran's tinnitus is likely a symptom associated with the hearing loss, and that it is unlikely the Veteran's hearing loss was caused by his military service.

However, it appears that the Veteran's post-service  medical records are not complete.  The February 2011 SOC refers to San Antonio VA Medical Center (VAMC) records dating from April 2003 to January 2011.  The November 2014 SSOC  refers to San Antonio VAMC records from dating  April 2003 to July 2012.  However, the claims file  does not include VA medical records dating back to 2003, and there may be relevant VA  treatment records dated since July 2012 not yet associated with the claims file.  Thus, on remand, the AOJ should undertake appropriate action to associate these VA treatment records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims file).

Moreover, although the Veteran previously reported (in a 2007 statement) that all relevant medical treatment was received at the San Antonio VAMC, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards relevant, non-VA treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining an addendum opinion from the prior examiner, or arranging for the Veteran to undergo another VA audiology examination, if appropriate)  prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from the San Antonio VAMC (and any associated facility(ies) all outstanding, relevant records of VA evaluation and/or treatment of the Veteran, to include records dated from  April 2003 to July 2012 (referenced in the November 2014 SSOC), and any records dated since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for an addendum opinion from the prior VA examiner or arranging for the Veteran to undergo another VA audiology examination, if appropriate), adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

